
	

113 HRES 172 IH: Supporting the goals and ideals of “Financial Literacy Month”.
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 172
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Hinojosa (for
			 himself, Mr. Stivers,
			 Ms. Sewell of Alabama,
			 Mr. Cartwright, and
			 Ms. Eddie Bernice Johnson of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of
		  Financial Literacy Month.
	
	
		Whereas personal financial literacy is essential to ensure
			 that individuals are prepared to make informed financial choices so that they
			 can become successful heads of household, investors, entrepreneurs, and
			 business leaders;
		Whereas financial education is the first line of defense
			 against financial fraud and securing a prosperous future;
		Whereas according to the Federal Deposit Insurance
			 Corporation, at least 28.3 percent of households in the United States, or close
			 to 33,000,000 households with approximately 66,000,000 adults, are unbanked or
			 underbanked and, subsequently, have missed opportunities for savings, lending,
			 and basic financial services;
		Whereas almost 55.3 percent of Black households, and 48.7
			 percent of Hispanic households are either unbanked or underbanked;
		Whereas according to the 2012 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, 42
			 percent of adults in the United States, gave themselves a grade of C, D, or F
			 on their knowledge of personal finance;
		Whereas according to the United States courts figures on
			 bankruptcy filings, personal bankruptcy filings reached over 1,500,000 in 2010,
			 the highest number since 2005, more than 1,400,000 in 2011, and more than
			 1,200,000 in 2012;
		Whereas the 2012 Retirement Confidence Survey conducted by
			 the Employee Benefit Research Institute found that only 14 percent of workers
			 were very confident about having enough money for a comfortable
			 retirement, up only 1 percent point from the previous year, a sharp decline in
			 worker confidence from the 27 percent of workers who were very
			 confident in 2007;
		Whereas according to the 2012 Retirement Confidence Survey
			 conducted by the Employee Benefit Research Institute, less than half of workers
			 (42 percent) in the United States have tried to calculate how much they need to
			 save for retirement;
		Whereas according to a 2012 Flow of Funds
			 report by the Board of Governors of the Federal Reserve System, household debt
			 stood at $12,800,000,000,000 at the end of the fourth quarter of 2012;
		Whereas according to the 2012 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, 33
			 percent, or more than 77,000,000 adults, admit to not paying all of their bills
			 on time, a dramatic increase from 28 percent or 64,000,000 adults in
			 2011;
		Whereas according to the 2012 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, only 43
			 percent of adults keep close track of their spending, and more than 22 percent
			 of adults do not know how much they spend on food, housing, and entertainment,
			 and do not monitor their overall spending;
		Whereas according to the 2012 Consumer Financial Literacy
			 Survey Final Report of the National Foundation for Credit Counseling, 39
			 percent of adults in the United States, report that they have no savings, and
			 only 2 in 5 adults are saying they are saving less in 2012 than the year
			 before, the proportion of adults who have savings has declined from 67 percent
			 in 2010 to 64 percent in 2011 down to 59 percent in 2012;
		Whereas according to the seventh Council for Economic
			 Education biennial Survey of the States 2011: Economic, Personal Finance, and
			 Entrepreneurship Education in Our Nation’s Schools, only 22 States require
			 students to take an economics course as a high school graduation requirement,
			 and only 16 States require the testing of student knowledge in
			 economics;
		Whereas according to the seventh Council for Economic
			 Education biennial Survey of the States 2011: Economic, Personal Finance, and
			 Entrepreneurship Education in Our Nation’s Schools, only 12 States require
			 students to take a personal finance course either independently or as part of
			 an economics course as a high school graduation requirement;
		Whereas according to the 2013 Girl Scout Research
			 Institute’s report, Having It All: Girls & Financial
			 Literacy, 90 percent of girls say it is important to learn how to
			 manage money but just 12 percent say they feel confident in making financial
			 decisions;
		Whereas expanding access to the mainstream
			 financial system will provide individuals with less expensive and more secure
			 options for managing finances and building wealth;
		Whereas quality personal financial education is essential
			 to ensure that individuals are prepared to manage money, credit, and debt, and
			 to become responsible workers, heads of households, investors, entrepreneurs,
			 business leaders, and citizens;
		Whereas increased financial literacy empowers individuals
			 to make wise financial decisions and reduces the confusion caused by an
			 increasingly complex economy;
		Whereas a greater understanding of, and familiarity with,
			 financial markets and institutions will lead to increased economic activity and
			 growth;
		Whereas in 2003, Congress found it important to coordinate
			 Federal financial literacy efforts and formulate a national strategy;
			 and
		Whereas in light of that finding, Congress passed the
			 Financial Literacy and Education Improvement Act, establishing the Financial
			 Literacy and Education Commission: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 Financial Literacy Month, to raise public awareness
			 about—
				(A)the importance of
			 personal financial education in the United States; and
				(B)the serious
			 consequences that may result from a lack of understanding about personal
			 finances; and
				(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the people of the United States to support the goals and ideals
			 of Financial Literacy Month with appropriate programs and
			 activities.
			
